DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This is in response to an amendment/response filed 12/17/2021.
Claim(s) 2 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1, 3-7 is/are currently pending.

Response to Arguments

Applicant’s arguments, see page 4, filed 12/17/2021, with respect to the objection of claim 1 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 6, filed 12/17/2021, with respect to the Double Patenting rejection of claims 1 and 2 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
On pages 4-6 of the remarks, in regard to claim 1, the Applicant disagrees with the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 9913096.  Specifically, the Applicant remarks:

Issue #1a:
“These rejections are respectfully traversed. For example, claim 1, as amended, includes the feature inter alia:
the server accumulates a plurality of optimized beam tables, and selects
therefrom an optimized beam table to be used by the first wireless communication device by referring to a subscriber database in which the subscriber information and information of the second wireless communication device installed for each subscriber are stored.
The amended feature is supported by, for example, the original claim 2 and paragraph [0024] of the original specification. Applicant submits that the cited references either alone or in combination fail to disclose or suggest the claimed feature of the presently amended claim 1.
More specifically, with respect to claim 2, on pages 16-19 of the Office Action, the Examiner alleges that a database comprised in a cloud server of Chen corresponds to the claimed subscriber database. Also, the Examiner presents that Chen generally describes position information of a user device. However, even if assuming arguendo that the database stores positioning information of the at least a user device, such a database storing the positioning information of the at least a user device is different from a subscriber database of the present application.
In other words, the presently amended claim 1 includes a subscriber database in which the subscriber information and information of the second wireless communication device installed for each subscriber are stored. Chen is silent regarding and unrelated to this claimed feature.

The Examiner agrees that Chen does not teach “by referring to a subscriber database in which ... and information of the second wireless communication device installed for each subscriber are stored”, Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. US 9913096 and Chen et al. US 20030195017 (hereinafter “Chen2”).

The Examiner respectfully disagrees that Chen et al. does not teach “by referring to a subscriber database in which the subscriber information and ... for each subscriber are stored”.
Chen et al. teaches:
“FIG. 4B is a schematic view of an interface for a database on the host-side of a cloud server. Referring to FIG. 4B, after the cloud server has received the positioning information of the cell phone, the cloud server calculates the max_beacon of the Received Signal Strength Indicator (RSSI) recorded on the 
Where:
“recorded on the cellphone and stores in the database” maps to “subscriber database”, where “cellphone” maps to “subscriber”, “database” maps to “database”,
“searches the database” maps to “referring...”,
“recorded on the cellphone and stores” maps to “for each subscriber are stored”, where “stores” maps to “stored”,
“max_beacon of the Received Signal Strength Indicator (RSSI) recorded on the cell phone” maps to “subscriber information”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 9913096 (cited in Non-Final Rejection dated 10/6/2021) in view of Chen et al. US 20030195017 (hereinafter “Chen2”).

As to claim 1:
Chen et al. discloses:
A wireless communication system comprising a first wireless communication device and a server communicably connected to the first wireless communication device, wherein:
the server accumulates a plurality of optimized beam tables, and selects therefrom an optimized beam table to be used by the first wireless communication device; and
(“In practice, power parameters and/or phases of the antenna units oriented in the directions which the optimal array antenna may be oriented can be computed by a predetermined beam-forming algorithm, such as a particle swarm algorithm, a differential algorithm, a dynamic variation algorithm, a pseudo 
(“In an embodiment, the processing unit 421 operates in conjunction with a built-in or external memory unit. The memory unit stores one or more beam tables pertaining to beam-forming, such as tables of control parameters corresponding to different directions indicated by the main beam of the array antenna 410.”; Chen et al.; col. 7, lines 20-25)
(where
“data transmission device 140” maps to “first wireless communication device”,
“cloud server 130” maps to “server”,
“beam table is stored in the cloud server 130 so that it can be looked up as needed, or is sent to the data transmission device 140 for storage and “the server accumulates a plurality of optimized beam table, and selects therefrom an optimized beam table to be used by the first wireless communication device”, where “beam table”/”one or more beam tables” maps to “plurality of optimized beam tables”, “phases and...power parameters”/”lookup”/”beam tables” maps to “beam tables”, “optimization algorithm, and then stored in the form of a table”/”phases and...power parameters” maps to “optimized beam table”, “
“the cloud server 130 generates the control signal SB inclusive of a control code. The control code instructs the data transmission device 140 to look up a table to obtain phases and/or power parameters for controlling the antenna units, so as to form the required beam” maps to “selects therefrom an optimized beam table to be used by the first wireless communication device”, “cloud server 130 generates the control signal” maps to “server...selects”, “data transmission device 140 to look up” maps to “to be used by the first wireless communication device”, where “look up” maps to “to be used”, “data transmission device 140” maps to “first wireless communication device”

by referring to a subscriber database in which the subscriber information and ... for each subscriber are stored

(where
“recorded on the cellphone and stores in the database” maps to “subscriber database”, where “cellphone” maps to “subscriber”, “database” maps to “database”,
“searches the database” maps to “referring...”
“recorded on the cellphone and stores” maps to “for each subscriber are stored”, where “stores” maps to “stored”
“max_beacon of the Received Signal Strength Indicator (RSSI) recorded on the cell phone” maps to “subscriber information”

the first wireless communication device obtains the optimized beam table selected by the server by communicating with the server, and performs a wireless communication using the obtained optimized beam table.
(“In the smart communication system 10, the adaptive antenna beam-forming for a link of the data transmission device 140 to the user device 120 in terms of adjustment in the positioning of the user device 120 and the beam-forming control performed over the position of the user device 120 by phase control of the beam-forming of the data transmission device 140 is improved, using computation resources (such as the user device 120) and network resources (such as the cloud server 130) extrinsic to the data transmission device 140, so as to lessen the workload of the data transmission device 140, enhance the efficiency of the data transmission device 140 in adjusting antenna beam-forming, render the adaptive antenna beam-forming of the data transmission device 140 more flexible, use the cloud server 130 to perform various optimization operations, and optimize the coverage rate for multiple users by weight matching and data construction of cloud computation.”; Chen et al.; col. 3, lines 62-67 and col. 4, lines 1-11)
(where
“the cloud server 130 generates the control signal SB inclusive of a control code. The control code instructs the data transmission device 140 to look up a table to obtain phases and/...power parameters for controlling the antenna units, so as to form the required beam”/”an optimization algorithm, and then stored, in the form of a table”/”optimal array antenna” maps to “the first wireless communication device obtains the optimized beam table selected by the server by communicating with the server”, where “cloud server 130...instructs the data transmission device 140 to look up a table to obtain phases and.. power parameters” maps to “by communicating with the server”, where “instructs” maps to “communicating”, “look up” maps to “obtains”, “phases and/...power parameters”/”an optimization algorithm, and then stored, in the form of a table”/”optimal array antenna” maps to “optimized beam table”, “generates the control signal” maps to “selected by the server”
“adaptive antenna beam-forming for a link of the data transmission device 140 to the user device 120”/”an optimization algorithm, and then stored, in the form of a table”/”optimal array antenna”/”by phase control”/”look up a table to obtain phases and/...power parameters for controlling the antenna units”  maps to “performs a wireless communication using the obtained optimized beam table”, where “beam-forming for a link” maps to “performs a wireless communication”, where a “link” is considered as including “communication”, “beam-forming” maps to “wireless”, “link...by phase control”/”look up” maps to “using the obtained optimized beam table”, where “by” maps to “using”, “look up” maps to “obtained”

Chen et al. teaches a cloud server determining a table of parameters associated with performing optimized beam forming between a data transmission device and a user device, where the cloud server signals the data transmission device which parameters to be used for optimized communication link between the data transmission device and the user device and where the data 

Chen et al. as described above does not explicitly teach:
by referring to a subscriber database in which ... and information of the second wireless communication device installed for each subscriber are stored

However, Chen2 et al. further teaches an active capability which includes:
by referring to a subscriber database in which ... and information of the second wireless communication device installed for each subscriber are stored
(“Base station beam controller 506 receives power control and beam sweep information corresponding to each active subscriber station and base station in its wireless network. Base station beam controller 506 correlates forward power levels to signal beam angles or beam sweep timing for each active subscriber station-beam sweeping base station pair. The correlated data is stored into subscriber base station beam database 508. From the data stored in this database, base station beam controller 506 identifies the optimal signal beam angles or beam sweep times for each active subscriber station. Using this information, base station beam controller 506 generates predictions of optimal throughput windows for each subscriber station.”; Chen et al.; 0095)
(“FIG. 8 is a flowchart of a method used by BSC 114 in determining when to establish, tear down, and maintain backhaul connections to beam sweeping base stations in accordance with an embodiment of the present invention. The 
(“In an exemplary embodiment, this method is used in BSC 114 when filling subscriber base station beam database 508 with information. In an alternate embodiment, this method is used to correlate signal beam angles for subscribers within a single base station, within control processor 316.”; Chen et al.; 0111)
(where
“From the data stored in this database, base station beam controller 506 identifies the optimal signal beam angles or beam sweep times for each active subscriber station”/”the signal from base station 102 drops below the handoff drop threshold, the base station 102 is removed 808 from the active set of subscriber station 108”/”when filling subscriber base station beam database 508 with information. In an alternate embodiment, this method is used to correlate signal beam angles for subscribers” maps to “by referring to a subscriber database in which ... and information of the second wireless communication device installed for each subscriber are stored”, where “from the data stored” maps to “by referring to”, “database...each active subscriber station” maps to “subscriber database”, “active”/”If the signal from base station 102 drops below the handoff drop threshold, the base station 102 is removed 808 from the active set of subscriber station 108” maps to “information of the second wireless communication device installed for each subscriber are stored”, where “active”/”active set”/”filling subscriber base station beam database 508 with information” maps to “information...installed”, where “active” maps to “installed”, “station” maps to “second wireless communication device”, “subscriber”/”correlate...for subscribers” maps to “subscriber”, “active set”/”filling” maps to “stored”

Chen2 teaches a BSC with a database which stores information related to an active subscriber station which is used to perform optimal beam forming.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the active capability of Chen2 into Chen et al. By modifying the data transmission device of Chen et al. to include the active capability as taught by the base station controller of Chen2, the benefits of improved adaptive antenna beam-forming (Chen et al.; col. 3; lines 17-20)  with improved capacity (Chen2; 0017) are achieved.

Claim(s) 3, 4, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 9913096 (cited in Non-Final Rejection dated 10/6/2021) in view Chen et al. US 20030195017 (hereinafter “Chen2”) and in further view of Ishibashi et al. US 20110092238 (cited in Non-Final Rejection dated 10/6/2021).

As to claim 3:
Chen et al. as described above does not explicitly teach:
further comprising a second wireless communication device performing a wireless communication with the first wireless communication device,
wherein in the ... database, an installation location of the second wireless communication device and an installation direction of an antenna of the second wireless communication device are registered.

However, Ishibashi et al. further teaches a coordinate/Walsh function capability which includes:
further comprising a second wireless communication device performing a wireless communication with the first wireless communication device,
(“In addition, the base stations carry out direct communication between themselves and search for antenna patterns that are orthogonal to those of the adjacent base stations.”; Ishibashi et al.; 0062)
(where
“base station” maps to “second wireless communication device”,
“adjacent base station” maps to “first wireless communication device”,
“carry out direct communication between themselves” maps to “performing wireless communication”

wherein in the ... database, an installation location of the second wireless communication device and an installation direction of an antenna of the second wireless communication device are registered.
(“In FIG. 15, there is shown a configuration example of an antenna pattern allocation table of the control station.[0112] Antenna pattern allocation table 106 of the control station is composed of: a base station number 200 that is allocated to a base station for the purpose of identifying each base station in a wireless communication system; base station coordinates 201 taking as their reference the antenna position of the same base station; the Walsh function 202 with length N that is currently applied for the antenna pattern allocation of the same base station; and a matrix line number L 203. Further, the range of line numbers L is 1 to N-1.”; Ishibashi et al.; 0111-0112)
(“an antenna pattern allocation table 106 holding data pertaining to antenna pattern allocations et cetera of all base stations”; Ishibashi et al.; 0066)
(“Using FIG. 16 and FIG. 17, an explanation will be given of the operating flow of an antenna pattern allocation table management part 105 executed in the control station in case a new station is installed additionally. First, by a maintenance staff member's carrying out processing such as inputting using a keyboard, antenna pattern allocation table management part 105 receives the base station number and coordinate information of the base station to be newly installed. When the information about the additional installation of a base station is received (Step 300), the received base station number and coordinate 
(where
“antenna pattern allocation table 106 hold data” maps to “database”, 
“newly installed”/”coordinate information of the base station” maps to “installation location of the second wireless communication device”, where “base station” maps to “second wireless communication device”
“coordinate information about the new station is registered” maps to “an installation location of the second wireless communication device...are registered”,
“the Walsh function 202 with length N that is currently applied for the antenna pattern allocation of the same base station; and a matrix line number L 203”/FIG. 15 maps to “installation direction of an antenna of the second wireless communication device are registered”, where “currently applied” maps to “installation”, “antenna pattern” maps to “direction of an antenna”, “new station” maps to “second wireless communication device”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the coordinate/Walsh function capability of Ishibashi et al. into Chen et al. By modifying the data transmission device of Chen et al. to include the coordinate/Walsh function capability as taught by the base station of Ishibashi, 

As to claim 4:
Chen et al. as described above does not explicitly teach:
wherein in the subscriber database, a latitude and a longitude are registered as the installation location of the second wireless communication device.

However, Ishibashi et al. further teaches a latitude/longitude capability which includes:
wherein in the subscriber database, a latitude and a longitude are registered as the installation location of the second wireless communication device.
(see FIG. 15)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the latitude/longitude capability of Ishibashi et al. into Chen et al. By modifying the processing of Chen et al. to include the latitude/longitude capability as taught by the processing of Ishibashi, the benefits of improved adaptive antenna beam-forming (Chen et al.; col. 3; lines 17-20)  with interference avoidance (Ishibashi et al.; 0057) are achieved.

As to claim 5:
Chen et al. as described above does not explicitly teach:
wherein in the subscriber database, an installation location of the first wireless communication device and an installation direction of an antenna of the first wireless communication device are further registered, and a latitude and a longitude are registered as the installation location of the first wireless communication device.

However, Ishibashi et al. further teaches a latitude/longitude capability which includes:
wherein in the subscriber database, an installation location of the first wireless communication device and an installation direction of an antenna of the first wireless communication device are further registered, and a latitude and a longitude are registered as the installation location of the first wireless communication device.
(see FIG. 15)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the latitude/longitude capability of Ishibashi et al. into Chen et al. By modifying the processing of Chen et al. to include the latitude/longitude capability as taught by the processing of Ishibashi, the benefits of improved adaptive antenna beam-

As to claim 6:
Chen et al. as described above does not explicitly teach:
wherein the server calculates a calculated direction of the second wireless communication device viewed from the first wireless communication device, and based on the calculated direction, selects an optimized beam table to be used by the first wireless communication device.
(see FIG. 4D, where “data transmission device Z”  maps to “first wireless communication device” and “handheld device” maps to “second wireless communication device” or “data transmission device X” maps to “first wireless communication device” and “data transmission devize Z” maps to “second wireless communication device”

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 9913096 (cited in Non-Final Rejection dated 10/6/2021) in view of Chen et al. US 20030195017 (hereinafter “Chen2”) and in further view of Ishibashi et al. US 20110092238 (cited in Non-Final Rejection dated 10/6/2021) and Eichinger et al. US 20100189079 (cited in Non-Final Rejection dated 10/6/2021).

As to claim 7:
...optimized...
(“In practice, power parameters and/or phases of the antenna units oriented in the directions which the optimal array antenna may be oriented can be computed by a predetermined beam-forming algorithm, such as a particle swarm algorithm, a differential algorithm, a dynamic variation algorithm, a pseudo electromagnetic algorithm, or a gene algorithm, and in conjunction with an optimization algorithm, and then stored, in the form of a table, in the data transmission device 140. With the method of FIG. 2, in step S230, the cloud server 130 generates the control signal SB inclusive of a control code. The control code instructs the data transmission device 140 to look up a table to obtain phases and/or power parameters for controlling the antenna units, so as to form the required beam. However, the implementation of the present invention is not limited thereto. For example, in another embodiment, the method further comprises a step of generating a beam table, and the step is executed by the cloud server 130. The beam table is stored in the cloud server 130 so that it can be looked up as needed, or is sent to the data transmission device 140 for storage and subsequent lookup.”; Chen et al.; col.6, lines 4-24)

Chen et al. as described above does not explicitly teach:
wherein in the ... beam table, an angular interval between beams in a vicinity of an ... direction is narrower than an angular interval between beams in a direction other than the vicinity of the ... direction.

However, Eichinger et al. further teaches a decreased angle difference capability which includes:
wherein in the optimized beam table, an angular interval between beams in a vicinity of an optimized direction is narrower than an angular interval between beams in a direction other than the vicinity of the optimized direction.
 (see FIG. 3 )

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the decreased angle difference capability of Eichinger et al. into Chen et al. By modifying the processing of Chen et al. to include the decreased angle difference capability as taught by the processing of Eichinger, the benefits of improved system performance enhancements (Eichinger et al.; 0052) are achieved.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Michael K Phillips/Examiner, Art Unit 2464